
	
		II
		111th CONGRESS
		1st Session
		S. 2904
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 17, 2009
			Mr. Franken (for
			 himself, Ms. Snowe,
			 Mr. Kerry, Mr.
			 Lautenberg, Mr. Feingold,
			 Mr. Menendez, Mr. Durbin, Mrs.
			 Gillibrand, Mrs. Feinstein,
			 Mrs. Boxer, Mrs. McCaskill, Mr.
			 Harkin, and Mr. Schumer)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to
		  require emergency contraception to be available at all military health care
		  treatment facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Compassionate Care for Servicewomen
			 Act.
		2.Requirement to make available emergency
			 contraception at all military health care treatment facilitiesSection 1074g(a) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
			
				(9)(A)Emergency contraception in drug form shall
				be included on the basic core formulary of the uniform formulary,
				notwithstanding any provision of law or regulation requiring that only drugs
				ordered or prescribed by a physician (or other authorized provider) may be
				included in the uniform formulary. Emergency contraception in other than drug
				form may also be included on the basic core formulary, notwithstanding any such
				provision.
					(B)Nothing in subparagraph (A) may be
				construed to require emergency contraception to be covered under the pharmacy
				benefits program.
					(C)Notwithstanding paragraph (4), prior
				authorization shall not be required for emergency contraception. Nothing in the
				preceding sentence may be construed as waiving any provision of the Federal
				Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) or any other
				provision of law administered by the Food and Drug Administration, including
				rules and orders of such Administration in effect at any time under such Act or
				other provisions of law.
					(D)In this paragraph, the term emergency
				contraception means a drug, drug regimen, or device that is—
						(i)approved by the Food and Drug
				Administration to prevent pregnancy; and
						(ii)used
				postcoitally.
						.
		
